Citation Nr: 1751911	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for right thigh disability.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to April 1995 and September 2004 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran notified the Board by an August 2017 statement that she wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the claims for service connection for right hip, right thigh, and right knee.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

By August 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that she wished to withdraw her appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn her appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the stated claims and they are dismissed.


ORDER

Entitlement to service connection for right hip disability is dismissed.

Entitlement to service connection for right thigh disability is dismissed.

Entitlement to service connection for right knee disability is dismissed.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


